                                                       1    Kelly H. Dove, Esq.
                                                            Nevada Bar No. 10569
                                                       2    Jennifer L. McBee, Esq.
                                                            Nevada Bar No. 9110
                                                       3    SNELL & WILMER L.L.P.
                                                            3883 Howard Hughes Parkway, Suite 1100
                                                       4    Las Vegas, NV 89169
                                                            Telephone: (702) 784-5200
                                                       5    Facsimile: (702) 784-5252
                                                            Email: kdove@swlaw.com
                                                       6           jmcbee@swlaw.com
                                                       7    Attorneys for Defendant Wells Fargo Bank, N.A.,
                                                            incorrectly named as Wells Fargo Home
                                                       8    Mortgage
                                                       9
                                                                                      UNITED STATES DISTRICT COURT
                                                      10
                                                                                               DISTRICT OF NEVADA
                                                      11

                                                      12    MEL HUTCHINSON,                                   CASE NO.: 2:19-cv-01885-JCM-EJY
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13                          Plaintiff,
                    Las Vegas, Nevada 89169
                         LAW OFFICES




                                                                     v.
                          702.784.5200




                                                      14                                                      STIPULATION AND ORDER TO
                               L.L.P.




                                                                                                              EXTEND DEADLINE FOR WELLS
                                                      15    EQUIFAX INFORMATION SERVICES, LLC,                FARGO BANK, N.A. TO RESPOND TO
                                                            RUSHMORE LOAN MANAGEMENT, AND                     COMPLAINT
                                                      16    WELLS FARGO HOME MORTGAGE,
                                                                                                              (SECOND REQUEST)
                                                      17                          Defendants.

                                                      18

                                                      19            THIS STIPULATION is entered into by and between Mel Hutchinson (“Plaintiff”) and

                                                      20   Defendant Wells Fargo Bank, N.A., incorrectly named as Wells Fargo Home Mortgage (“Wells

                                                      21   Fargo”) (collectively, the “Parties”), by and through their respective undersigned counsel, based

                                                      22   on the following:

                                                      23            WHEREAS, on October 24, 2019, Plaintiff filed his Complaint for Damages Pursuant to

                                                      24   the Fair Credit Report Act, 15 U.S.C. § 1681, et seq. and Nevada State Law [ECF No. 1] (the

                                                      25   “Complaint”);

                                                      26            WHEREAS, Wells Fargo’s original deadline to respond to the Complaint was

                                                      27   November 21, 2019;

                                                      28

                                                           4843-6770-4239
                                                       1            WHEREAS, the Parties agreed to an extension for Wells Fargo to respond to the Complaint
                                                       2   until December 23, 2019;
                                                       3            WHEREAS, the Parties have agreed to an additional extension for Wells Fargo to respond
                                                       4   to the Complaint to allow the Parties to explore early resolution options.
                                                       5            NOW, THEREFORE, subject to Court approval, the Parties agree that Wells Fargo shall
                                                       6   have until January 6, 2020 to respond to Plaintiff’s Complaint.
                                                       7            IT IS SO STIPULATED.
                                                       8   DATED this 20th day of December 2019.             DATED this 20th day of December 2019.
                                                       9   SNELL & WILMER L.L.P.                             KNEPPER & CLARK LLC
                                                      10     /s/ Jennifer L. McBee                             /s/ Matthew I. Knepper (used with permission)
                                                           Kelly H. Dove (NV Bar No. 10596)                  Matthew I. Knepper (NV Bar No. 12796)
                                                      11   Jennifer L. McBee (NV Bar No. 9110)               Miles N. Clark (NV Bar No. 13848)
                                                           3883 Howard Hughes Parkway, Suite 1100            5510 South Fort Apache Road, Suite 30
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                           Las Vegas, Nevada 89169                           Las Vegas, NV 89148-7700
                                                           Phone: (702) 784-5200                             Phone: (702) 856-7430
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           Fax: (702) 784-5252                               Fax: (702) 447-8048
                         LAW OFFICES




                                                           Attorneys for Defendant Wells Fargo Bank,
                          702.784.5200




                                                      14                                                     David H. Krieger (NV Bar No. 9086)
                               L.L.P.




                                                           N.A., incorrectly named as Wells Fargo Home
                                                           Mortgage                                          8985 South Eastern Avenue, Suite 350
                                                      15                                                     Henderson, NV 89123
                                                                                                             Phone: (702) 880-5554
                                                      16                                                     Fax: (702) 385-5518
                                                      17                                                     Attorneys for Plaintiff Mel Hutchinson
                                                      18

                                                      19                                                ORDER
                                                      20            The Court having considered the foregoing stipulation of the Parties, and good cause
                                                      21   appearing,
                                                      22

                                                      23   ///
                                                      24

                                                      25

                                                      26   ///
                                                      27

                                                      28

                                                           4843-6770-4239
                                                                                                            2
                                                       1            IT IS HEREBY ORDERED that Wells Fargo shall have until January 6, 2020 to respond
                                                       2   to Plaintiff’s Complaint.
                                                       3
                                                                           December 26, 2019
                                                                    DATED __________________
                                                       4
                                                                                                             UNITED STATES MAGISTRATE JUDGE
                                                       5
                                                           Respectfully submitted by:
                                                       6
                                                           SNELL & WILMER L.L.P.
                                                       7
                                                             /s/ Jennifer L. McBee
                                                       8   Kelly H. Dove (NV Bar No. 10569)
                                                           Jennifer L. McBee (NV Bar No. 9110)
                                                       9   3883 Howard Hughes Parkway, Suite 1100
                                                           Las Vegas, Nevada 89169
                                                      10   Attorneys for Defendant Wells Fargo Bank, N.A.,
                                                           incorrectly named as Wells Fargo Home Mortgage
                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                           4843-6770-4239
                                                                                                        3
